NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 27 May 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus and Control Method thereof Setting a Rule for Property Information to be used During Storage.
Claims 1, 2 and 4–12 are allowed. Claims 1, 11 and 12 are independent claim. Claims 2 and 4–10 depend on claim 1.
The Final Rejection (28 January 2022) indicated that claims 3 and 9 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended claims 1, 11 and 12 by incorporating the subject matter of Claim 3, albeit in a reworded format. Accordingly, Claim 1, 11 and 12 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 11 and 12.  
Claims 1, 11 and 12 recites the following specific features as shown in the excerpt below:
  [1] “the unit item includes a particular item corresponding to an arbitrary character string that a user can set, and 
the rule is created by performing a drag operation of an arbitrary unit item from the second area and performing a drop operation into the first area, and 
in a case where an attribute name of the particular item is input by a user, the processors executes the program to further perform 
arranging the particular item having the input attribute name at a position designated by a user in the rule which being displayed in the first area and being edited and adding the arranged particular item to the second area, and 
wherein, in a case where the arranged particular item is added to the second area on the user interface screen for setting a rule relating to first property information, the added particular item is further displayed in a second area of a user interface screen for setting a rule relating to second property information different from the first property information.” 
[11] “the unit item includes a particular item corresponding to an arbitrary character string that a user can set, 
the rule is created by performing a drag operation of an arbitrary unit item from the second area and performing a drop operation into the first area, and 
in a case where an attribute name of the particular item is input by a user, at the display control step, the particular item having the input attribute name is arranged at a position designated by a user in the rule which being displayed in the first area and being edited and the arranged particular item is added to the second area, and 
wherein, in a case where the arranged particular item is added to the second area on the user interface screen for setting a rule relating to first property information, the added particular item is further displayed in a second area of a user interface screen for setting a rule relating to second property information different from the first property information.” 
[12] “the unit item includes a particular item corresponding to an arbitrary character string that a user can set, 
the rule is created by performing a drag operation of an arbitrary unit item from the second area and performing a drop operation into the first area, and 
in a case where an attribute name of the particular item is input by a user, at the display control step, the particular item having the input attribute name is arranged at a position designated by a user in the rule which being displayed in the first area and being edited and the arranged particular item is added to the second area, and 
wherein, in a case where the arranged particular item is added to the second area on the user interface screen for setting a rule relating to first property information, the added particular item is further displayed in a second area of a user interface screen for setting a rule relating to second property information different from the first property information.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Arakawa (2018/0218208), Enomoto et al. (2020/0230856), Tokita (2014/0172931) and Mori (2016/0065782), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 11 and 12 are allowable over the prior art of record. It follows that claims 2 and 4–10 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Bowen (2021/0165918)
Describes a computer-aided design system enables physical articles to be customized via printing or embroidering and enables digital content to be customized and electronically shared. A user interface may be generated that includes an image of a model of an article of manufacture and user customizable design areas. Customization permissions associated with a selected design area are accessed. User provided content to be used in customizing a design area may be analyzed in real time or in batch mode using a trained engine to determine if it complies with one or more rules. If the user provided content satisfies a corresponding rule, manufacturing instructions and a design file may be transmitted to a printing system. 
Tamura (2016/0316093)
Describes a fax function apparatus. The apparatus improves convenience of a user by providing a user interface that enables the user to perform the setting of printing control on an operation screen. The apparatus prevents the received fax data from the specific number from being printed by registering the specific number from which a junk fax is transmitted in a printing-unnecessary number list even in the case in which the user uses a multifunction peripheral with a collective setting being set to OFF. The apparatus easily performs the setting of the printing control based on the fax number of the source of the transmission for the receive fax for which the printout is not necessary.
Miyamoto et al. (2016/0004713)
Describes an apparatus i.e. multifunction peripheral (101), has a specification unit for specifying a folder to store a file in folders. A display unit displays character string candidates to set a file name of a file based on a folder path of the folder that is specified by the specification unit. A selection unit selects a character string that is displayed by the display unit. A setting unit set the character string selected by the selection unit as the file name of the file. A division unit divides the folder path of the folder that is selected by the selection unit into character strings. 

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672